(Slip Opinion)              OCTOBER TERM, 2020                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

      CITY OF CHICAGO, ILLINOIS v. FULTON ET AL.

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                THE SEVENTH CIRCUIT

   No. 19–357.      Argued October 13, 2020—Decided January 14, 2021
The filing of a petition under the Bankruptcy Code automatically “cre-
  ates an estate” that, with some exceptions, comprises “all legal or eq-
  uitable interests of the debtor in property as of the commencement of
  the case.” 11 U. S. C. §541(a). Section 541 is intended to include
  within the estate any property made available by other provisions of
  the Bankruptcy Code. Section 542 is one such provision, as it provides
  that an entity in possession of property of the bankruptcy estate “shall
  deliver to the trustee, and account for” that property. The filing of a
  petition also automatically “operates as a stay, applicable to all enti-
  ties,” of efforts to collect prepetition debts outside the bankruptcy fo-
  rum, §362(a), including “any act to obtain possession of property of the
  estate or of property from the estate or to exercise control over property
  of the estate,” §362(a)(3). Here, each respondent filed a bankruptcy
  petition and requested that the city of Chicago (City) return his or her
  vehicle, which had been impounded for failure to pay fines for motor
  vehicle infractions. In each case, the City’s refusal was held by a bank-
  ruptcy court to violate the automatic stay. The Seventh Circuit af-
  firmed, concluding that by retaining possession of the vehicles the City
  had acted “to exercise control over” respondents’ property in violation
  of §362(a)(3).
Held: The mere retention of estate property after the filing of a bank-
 ruptcy petition does not violate §362(a)(3) of the Bankruptcy Code.
 Under that provision, the filing of a bankruptcy petition operates as a
 “stay” of “any act” to “exercise control” over the property of the estate.
 Taken together, the most natural reading of these terms is that
 §362(a)(3) prohibits affirmative acts that would disturb the status quo
 of estate property as of the time when the bankruptcy petition was
2                         CHICAGO v. FULTON

                                  Syllabus

    filed. Respondents’ alternative reading would create at least two seri-
    ous problems. First, reading §362(a)(3) to cover mere retention of prop-
    erty would render §542’s central command—that an entity in posses-
    sion of certain estate property “shall deliver to the trustee . . . such
    property”—largely superfluous, even though §542 appears to be the
    provision governing the turnover of estate property. Second, respond-
    ents’ reading would render the commands of §362(a)(3) and §542 con-
    tradictory. Section 542 carves out exceptions to the turnover com-
    mand. Under respondents’ reading, an entity would be required to
    turn over property under §362(a)(3) even if that property were exempt
    from turnover under §542. The history of the Bankruptcy Code con-
    firms the better reading. The Code originally included both §362(a)(3)
    and §542(a), but the former provision lacked the phrase “or to exercise
    control over property of the estate.” When that phrase was later added
    by amendment, Congress made no mention of transforming §362(a)(3)
    into an affirmative turnover obligation. It is unlikely that Congress
    would have made such an important change simply by adding the
    phrase “exercise control,” rather than by adding a cross-reference to
    §542(a) or some other indication that it was so transforming §362(a)(3).
    Pp. 3–7.
926 F. 3d 916, vacated and remanded.

  ALITO, J., delivered the opinion of the Court, in which all other Mem-
bers joined, except BARRETT, J., who took no part in the consideration or
decision of the case. SOTOMAYOR, J., filed a concurring opinion.
                        Cite as: 592 U. S. ____ (2021)                                 1

                              Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order that
     corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                    _________________

                                     No. 19–357
                                    _________________


    CITY OF CHICAGO, ILLINOIS, PETITIONER v.
            ROBBIN L. FULTON, ET AL.
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
           APPEALS FOR THE SEVENTH CIRCUIT
                                [January 14, 2021]

  JUSTICE ALITO delivered the opinion of the Court.
  When a debtor files a petition for bankruptcy, the Bank-
ruptcy Code protects the debtor’s interests by imposing an
automatic stay on efforts to collect prepetition debts outside
the bankruptcy forum. Ritzen Group, Inc. v. Jackson Ma-
sonry, LLC, 589 U. S. ___, ___–___ (2020) (slip op., at 6–7).
Those prohibited efforts include “any act . . . to exercise con-
trol over property” of the bankruptcy estate. 11 U. S. C.
§362(a)(3). The question in this case is whether an entity
violates that prohibition by retaining possession of a
debtor’s property after a bankruptcy petition is filed. We
hold that mere retention of property does not violate
§362(a)(3).
                              I
   Under the Bankruptcy Code, the filing of a bankruptcy
petition has certain immediate consequences. For one
thing, a petition “creates an estate” that, with some excep-
tions, comprises “all legal or equitable interests of the
debtor in property as of the commencement of the case.”
§541(a)(1). Section 541 “is intended to include in the estate
2                    CHICAGO v. FULTON

                      Opinion of the Court

any property made available to the estate by other provi-
sions of the Bankruptcy Code.” United States v. Whiting
Pools, Inc., 462 U. S. 198, 205 (1983). One such provision,
§542, is important for present purposes. Titled “Turnover
of property to the estate,” §542 provides, with just a few ex-
ceptions, that an entity (other than a custodian) in posses-
sion of property of the bankruptcy estate “shall deliver to
the trustee, and account for” that property.
   A second automatic consequence of the filing of a bank-
ruptcy petition is that, with certain exceptions, the petition
“operates as a stay, applicable to all entities,” of efforts to
collect from the debtor outside of the bankruptcy forum.
§362(a). The automatic stay serves the debtor’s interests
by protecting the estate from dismemberment, and it also
benefits creditors as a group by preventing individual cred-
itors from pursuing their own interests to the detriment of
the others. Under the Code, an individual injured by any
willful violation of the stay “shall recover actual damages,
including costs and attorneys’ fees, and in appropriate cir-
cumstances, may recover punitive damages.” §362(k)(1).
   Among the many collection efforts prohibited by the stay
is “any act to obtain possession of property of the estate or
of property from the estate or to exercise control over prop-
erty of the estate.” §362(a)(3) (emphasis added). The prohi-
bition against exercising control over estate property is the
subject of the present dispute.
   In the case before us, the city of Chicago (City) im-
pounded each respondent’s vehicle for failure to pay fines
for motor vehicle infractions. Each respondent filed a
Chapter 13 bankruptcy petition and requested that the City
return his or her vehicle. The City refused, and in each case
a bankruptcy court held that the City’s refusal violated the
automatic stay. The Court of Appeals affirmed all of the
judgments in a consolidated opinion. In re Fulton, 926
F. 3d 916 (CA7 2019). The court concluded that “by retain-
ing possession of the debtors’ vehicles after they declared
                     Cite as: 592 U. S. ____ (2021)                    3

                          Opinion of the Court

bankruptcy,” the City had acted “to exercise control over”
respondents’ property in violation of §362(a)(3). Id., at 924–
925. We granted certiorari to resolve a split in the Courts
of Appeals over whether an entity that retains possession
of the property of a bankruptcy estate violates §362(a)(3).1
589 U. S. ___ (2019). We now vacate the judgment below.
                               II
   The language used in §362(a)(3) suggests that merely re-
taining possession of estate property does not violate the
automatic stay. Under that provision, the filing of a bank-
ruptcy petition operates as a “stay” of “any act” to “exercise
control” over the property of the estate. Taken together, the
most natural reading of these terms—“stay,” “act,” and “ex-
ercise control”—is that §362(a)(3) prohibits affirmative acts
that would disturb the status quo of estate property as of
the time when the bankruptcy petition was filed.
   Taking the provision’s operative words in turn, the term
“stay” is commonly used to describe an order that “sus-
pend[s] judicial alteration of the status quo.” Nken v.
Holder, 556 U. S. 418, 429 (2009) (brackets in original; in-
ternal quotation marks omitted). An “act” is “[s]omething
done or performed . . . ; a deed.” Black’s Law Dictionary 30
(11th ed. 2019); see also Webster’s New International Dic-
tionary 25 (2d ed. 1934) (“that which is done,” “the exercise
of power,” “a deed”). To “exercise” in the sense relevant here
means “to bring into play” or “make effective in action.”
Webster’s Third New International Dictionary 795 (1993).
And to “exercise” something like control is “to put in prac-
tice or carry out in action.” Webster’s New International


——————
  1 Compare In re Fulton, 926 F. 3d 916, 924 (CA7 2019), In re Weber,

719 F. 3d 72, 81 (CA2 2013), In re Del Mission Ltd., 98 F. 3d 1147, 1151–
1152 (CA9 1996), and In re Knaus, 889 F. 2d 773, 774–775 (CA8 1989),
with In re Denby-Peterson, 941 F. 3d 115, 132 (CA3 2019), and In re
Cowen, 849 F. 3d 943, 950 (CA10 2017).
4                    CHICAGO v. FULTON

                      Opinion of the Court

Dictionary, at 892. The suggestion conveyed by the combi-
nation of these terms is that §362(a)(3) halts any affirma-
tive act that would alter the status quo as of the time of the
filing of a bankruptcy petition.
   We do not maintain that these terms definitively rule out
the alternative interpretation adopted by the court below
and advocated by respondents. As respondents point out,
omissions can qualify as “acts” in certain contexts, and the
term “ ‘control’ ” can mean “ ‘to have power over.’ ” Thomp-
son v. General Motors Acceptance Corp., 566 F. 3d 699, 702
(CA7 2009) (quoting Merriam-Webster’s Collegiate Diction-
ary 272 (11th ed. 2003)). But saying that a person engages
in an “act” to “exercise” his or her power over a thing com-
municates more than merely “having” that power. Thus the
language of §362(a)(3) implies that something more than
merely retaining power is required to violate the disputed
provision.
   Any ambiguity in the text of §362(a)(3) is resolved decid-
edly in the City’s favor by the existence of a separate provi-
sion, §542, that expressly governs the turnover of estate
property. Section 542(a), with two exceptions, provides as
follows:
    “[A]n entity, other than a custodian, in possession, cus-
    tody, or control, during the case, of property that the
    trustee may use, sell, or lease under section 363 of this
    title, or that the debtor may exempt under section 522
    of this title, shall deliver to the trustee, and account for,
    such property or the value of such property, unless such
    property is of inconsequential value or benefit to the
    estate.”
The exceptions to §542(a) shield (1) transfers of estate prop-
erty made from one entity to another in good faith without
notice or knowledge of the bankruptcy petition and (2) good-
faith transfers to satisfy certain life insurance obligations.
                  Cite as: 592 U. S. ____ (2021)             5

                      Opinion of the Court

See §§542(c), (d). Reading §362(a)(3) to cover mere reten-
tion of property, as respondents advocate, would create at
least two serious problems.
   First, it would render the central command of §542
largely superfluous. “The canon against surplusage is
strongest when an interpretation would render superfluous
another part of the same statutory scheme.” Yates v.
United States, 574 U. S. 528, 543 (2015) (plurality opinion;
internal quotation marks and brackets omitted). Reading
“any act . . . to exercise control” in §362(a)(3) to include
merely retaining possession of a debtor’s property would
make that section a blanket turnover provision. But as
noted, §542 expressly governs “[t]urnover of property to the
estate,” and subsection (a) describes the broad range of
property that an entity “shall deliver to the trustee.” That
mandate would be surplusage if §362(a)(3) already required
an entity affirmatively to relinquish control of the debtor’s
property at the moment a bankruptcy petition is filed.
   Respondents and their amici contend that §542(a) would
still perform some work by specifying the party to whom the
property in question must be turned over and by requiring
that an entity “account for . . . the value of ” the debtor’s
property if the property is damaged or lost. But that is a
small amount of work for a large amount of text in a section
that appears to be the Code provision that is designed to
govern the turnover of estate property. Under this alterna-
tive interpretation, §362(a)(3), not §542, would be the chief
provision governing turnover—even though §362(a)(3) says
nothing expressly on that question. And §542 would be re-
duced to a footnote—even though it appears on its face to
be the governing provision. The better account of the two
provisions is that §362(a)(3) prohibits collection efforts out-
side the bankruptcy proceeding that would change the sta-
tus quo, while §542(a) works within the bankruptcy process
to draw far-flung estate property back into the hands of the
debtor or trustee.
6                    CHICAGO v. FULTON

                      Opinion of the Court

   Second, respondents’ reading would render the com-
mands of §362(a)(3) and §542 contradictory. Section 542
carves out exceptions to the turnover command, and
§542(a) by its terms does not mandate turnover of property
that is “of inconsequential value or benefit to the estate.”
Under respondents’ reading, in cases where those excep-
tions to turnover under §542 would apply, §362(a)(3) would
command turnover all the same. But it would be “an odd
construction” of §362(a)(3) to require a creditor to do imme-
diately what §542 specifically excuses. Citizens Bank of
Md. v. Strumpf, 516 U. S. 16, 20 (1995). Respondents would
have us resolve the conflicting commands by engrafting
§542’s exceptions onto §362(a)(3), but there is no textual ba-
sis for doing so.
   The history of the Bankruptcy Code confirms what its
text and structure convey. Both §362(a)(3) and §542(a)
were included in the original Bankruptcy Code in 1978. See
Bankruptcy Reform Act of 1978, 92 Stat. 2570, 2595. At the
time, §362(a)(3) applied the stay only to “any act to obtain
possession of property of the estate or of property from the
estate.” Id., at 2570. The phrase “or to exercise control over
property of the estate” was not added until 1984. Bank-
ruptcy Amendments and Federal Judgeship Act of 1984, 98
Stat. 371.
   Respondents do not seriously dispute that §362(a)(3) im-
posed no turnover obligation prior to the 1984 amendment.
But transforming the stay in §362 into an affirmative turn-
over obligation would have constituted an important
change. And it would have been odd for Congress to accom-
plish that change by simply adding the phrase “exercise
control,” a phrase that does not naturally comprehend the
mere retention of property and that does not admit of the
exceptions set out in §542. Had Congress wanted to make
§362(a)(3) an enforcement arm of sorts for §542(a), the least
one would expect would be a cross-reference to the latter
provision, but Congress did not include such a cross-
                     Cite as: 592 U. S. ____ (2021)                     7

                          Opinion of the Court

reference or provide any other indication that it was trans-
forming §362(a)(3). The better account of the statutory his-
tory is that the 1984 amendment, by adding the phrase re-
garding the exercise of control, simply extended the stay to
acts that would change the status quo with respect to in-
tangible property and acts that would change the status
quo with respect to tangible property without “obtain[ing]”
such property.
                           *    *    *
  Though the parties debate the issue at some length, we
need not decide how the turnover obligation in §542 oper-
ates. Nor do we settle the meaning of other subsections of
§362(a).2 We hold only that mere retention of estate prop-
erty after the filing of a bankruptcy petition does not violate
§362(a)(3) of the Bankruptcy Code. The judgment of the
Court of Appeals is vacated, and the case is remanded for
further proceedings consistent with this opinion.

                                                      It is so ordered.

   JUSTICE BARRETT took no part in the consideration or de-
cision of this case.




——————
   2 In respondent Shannon’s case, the Bankruptcy Court determined

 that by retaining Shannon’s vehicle and demanding payment, the City
also had violated §§362(a)(4) and (a)(6). Shannon presented those theo-
ries to the Court of Appeals, but the court did not reach them. 926 F. 3d,
at 926, n. 1. Neither do we.
                  Cite as: 592 U. S. ____ (2021)            1

                   SOTOMAYOR, J., concurring

SUPREME COURT OF THE UNITED STATES
                          _________________

                           No. 19–357
                          _________________


    CITY OF CHICAGO, ILLINOIS, PETITIONER v.
            ROBBIN L. FULTON, ET AL.
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
           APPEALS FOR THE SEVENTH CIRCUIT
                       [January 14, 2021]

  JUSTICE SOTOMAYOR, concurring.
  Section 362(a)(3) of the Bankruptcy Code provides that
the filing of a bankruptcy petition “operates as a stay” of
“any act . . . to exercise control over property of the [bank-
ruptcy] estate.” 11 U. S. C. §362(a)(3). I join the Court’s
opinion because I agree that, as used in §362(a)(3), the
phrase “exercise control over” does not cover a creditor’s
passive retention of property lawfully seized prebank-
ruptcy. Hence, when a creditor has taken possession of a
debtor’s property, §362(a)(3) does not require the creditor to
return the property upon the filing of a bankruptcy petition.
  I write separately to emphasize that the Court has not
decided whether and when §362(a)’s other provisions may
require a creditor to return a debtor’s property. Those pro-
visions stay, among other things, “any act to create, perfect,
or enforce any lien against property of the estate” and “any
act to collect, assess, or recover a claim against [a] debtor”
that arose prior to bankruptcy proceedings. §§362(a)(4), (6);
see, e.g., In re Kuehn, 563 F. 3d 289, 294 (CA7 2009) (hold-
ing that a university’s refusal to provide a transcript to a
student-debtor “was an act to collect a debt” that violated
the automatic stay). Nor has the Court addressed how
bankruptcy courts should go about enforcing creditors’ sep-
arate obligation to “deliver” estate property to the trustee
or debtor under §542(a). The City’s conduct may very well
2                    CHICAGO v. FULTON

                   SOTOMAYOR, J., concurring

violate one or both of these other provisions. The Court
does not decide one way or the other.
  Regardless of whether the City’s policy of refusing to re-
turn impounded vehicles satisfies the letter of the Code, it
hardly comports with its spirit. “The principal purpose of
the Bankruptcy Code is to grant a ‘ “fresh start” ’ ” to debt-
ors. Marrama v. Citizens Bank of Mass., 549 U. S. 365, 367
(2007) (quoting Grogan v. Garner, 498 U. S. 279, 286
(1991)). When a debtor files for Chapter 13 bankruptcy, as
respondents did here, “the debtor retains possession of his
property” and works toward completing a court-approved
repayment plan. 549 U. S., at 367. For a Chapter 13 bank-
ruptcy to succeed, therefore, the debtor must continue earn-
ing an income so he can pay his creditors. Indeed, Chapter
13 bankruptcy is available only to “individual[s] with regu-
lar income.” 11 U. S. C. §109(e).
  For many, having a car is essential to maintaining em-
ployment. Take, for example, respondent George Peake.
Before the City seized his car, Peake relied on his 200,000-
mile 2007 Lincoln MKZ to travel 45 miles each day from his
home on the South Side of Chicago to his job in Joliet, Illi-
nois. In June 2018, when the City impounded Peake’s car
for unpaid parking and red-light tickets, the vehicle was
worth just around $4,300 (and was already serving as col-
lateral for a roughly $7,300 debt). Without his car, Peake
had to pay for rides to Joliet. He filed for bankruptcy, hop-
ing to recover his vehicle and repay his $5,393.27 debt to
the City through a Chapter 13 plan. The City, however,
refused to return the car until either Peake paid $1,250 up-
front or after the court confirmed Peake’s bankruptcy plan.
As a result, Peake’s car remained in the City’s possession
for months. By denying Peake access to the vehicle he
needed to commute to work, the City jeopardized Peake’s
ability to make payments to all his creditors, the City in-
cluded. Surely, Peake’s vehicle would have been more val-
uable in the hands of its owner than parked in the City’s
                      Cite as: 592 U. S. ____ (2021)                        3

                        SOTOMAYOR, J., concurring

impound lot.1
   Peake’s situation is far too common.2 Drivers in low-in-
come communities across the country face similar vicious
cycles: A driver is assessed a fine she cannot immediately
pay; the balance balloons as late fees accrue; the local gov-
ernment seizes the driver’s vehicle, adding impounding and
storage fees to the growing debt; and the driver, now with-
out reliable transportation to and from work, finds it all but
impossible to repay her debt and recover her vehicle. See
Brief for American Civil Liberties Union et al. as Amici Cu-
riae 11–16, 31–32. Such drivers may turn to Chapter 13
bankruptcy for a “fresh start.” Marrama, 549 U. S., at 367
(internal quotation marks omitted).3 But without their ve-
hicles, many debtors quickly find themselves unable to
make their Chapter 13 payments. The cycle thus continues,
disproportionately burdening communities of color, see
Brief for American Civil Liberties Union et al. as Amici Cu-
riae 17, and interfering not only with debtors’ ability to earn
an income and pay their creditors but also with their access
to childcare, groceries, medical appointments, and other ne-
cessities.
   Although the Court today holds that §362(a)(3) does not

——————
   1 Even though §362(a)(3) does not require turnover, whether and when

the City may sell impounded cars is an entirely different matter. See,
e.g., In re Cowen, 849 F. 3d 943, 950 (CA10 2017) (“It’s not hard to come
up with examples of . . . ‘acts’ that ‘exercise control’ over, but do not ‘ob-
tain possession of,’ the estate’s property, e.g., a creditor in possession who
improperly sells property belonging to the estate”).
   2 See, e.g., Ramos, Chicago Seized and Sold Nearly 50,000 Cars Over

Tickets Since 2011, Sticking Owners With Debt, WBEZ News (Jan. 7,
2019) (online source archived at www.supremecourt.gov).
   3 The 10-year period from 2007 to 2017, for instance, saw a tenfold in-

crease in the number of Chicagoans filing Chapter 13 bankruptcies that
involved debt to the City. See Sanchez & Kambhampati, Driven Into
Debt: How Chicago Ticket Debt Sends Black Motorists Into Bankruptcy,
ProPublica Illinois (Feb. 27, 2018) (online source archived at www.su-
premecourt.gov).
4                   CHICAGO v. FULTON

                   SOTOMAYOR, J., concurring

require creditors to turn over impounded vehicles, bank-
ruptcy courts are not powerless to facilitate the return of
debtors’ vehicles to their owners. Most obviously, the Court
leaves open the possibility of relief under §542(a). That sec-
tion requires any “entity,” subject to some exceptions, to
turn over “property” belonging to the bankruptcy estate. 11
U. S. C. §542(a). The debtor, in turn, must be able to pro-
vide the creditor with “adequate protection” of its interest
in the returned property, §363(e); for example, the debtor
may need to demonstrate that her car is sufficiently in-
sured. In this way, §542(a) maximizes value for all parties
involved in a bankruptcy: The debtor is able to use her as-
set, which makes it easier to earn an income; the debtor’s
unsecured creditors, in turn, receive timely payments from
the debtor; and the debtor’s secured creditor, for its part,
receives “adequate protection [to] replace the protection af-
forded by possession.” United States v. Whiting Pools, Inc.,
462 U. S. 198, 207 (1983). Secured creditors cannot opt out
of this arrangement. As even the City acknowledges,
§542(a) “impose[s] a duty of turnover that is mandatory
when the statute’s conditions . . . are met.” Brief for Peti-
tioner 37.
   The trouble with §542(a), however, is that turnover pro-
ceedings can be quite slow. The Federal Rules of Bank-
ruptcy Procedure treat most “proceeding[s] to recover . . .
property” as “adversary proceedings.” Rule 7001(1). Such
actions are, in simplified terms, “essentially full civil law-
suits carried out under the umbrella of [a] bankruptcy
case.” Bullard v. Blue Hills Bank, 575 U. S. 496, 505 (2015).
Because adversary proceedings require more process, they
take more time. Of the turnover proceedings filed after July
2019 and concluding before June 2020, the average case
was pending for over 100 days. See Administrative Office
of the United States Courts, Time Intervals in Months
From Filing to Closing of Adversary Proceedings Filed Un-
der 11 U. S. C. §542 for the 12-Month Period Ending June
                  Cite as: 592 U. S. ____ (2021)            5

                   SOTOMAYOR, J., concurring

30, 2020, Washington, DC: Sept. 25, 2020.
   One hundred days is a long time to wait for a creditor to
return your car, especially when you need that car to get to
work so you can earn an income and make your bankruptcy-
plan payments. To address this problem, some courts have
adopted strategies to hurry things along. At least one bank-
ruptcy court has held that §542(a)’s turnover obligation is
automatic even absent a court order. See In re Larimer, 27
B. R. 514, 516 (Idaho 1983). Other courts apparently will
permit debtors to seek turnover by simple motion, in lieu of
filing a full adversary proceeding, at least where the credi-
tor has received adequate notice. See Tr. of Oral Arg. 81
(counsel for the City stating that “[i]n most bankruptcy
courts, if a creditor responds to a motion [for turnover] by”
arguing that the debtor should have instituted an adver-
sary proceeding, the bankruptcy judge will ask whether the
creditor received “actual notice”); Brief for United States as
Amicus Curiae 32 (reporting that “some courts have
granted [turnover] orders based solely on a motion”); but
see, e.g., In re Denby-Peterson, 941 F. 3d 115, 128–131 (CA3
2019) (holding that debtors must seek turnover through ad-
versary proceedings). Similarly, even when a turnover re-
quest does take the form of an adversary proceeding, bank-
ruptcy courts may find it prudent to expedite proceedings
or order preliminary relief requiring temporary turnover.
See, e.g., In re Reid, 423 B. R. 726, 727–728 (Bkrtcy. Ct. ED
Pa. 2010); see generally 10 Collier on Bankruptcy ¶ 7065.02
(16th ed. 2019).
   Ultimately, however, any gap left by the Court’s ruling
today is best addressed by rule drafters and policymakers,
not bankruptcy judges. It is up to the Advisory Committee
on Rules of Bankruptcy Procedure to consider amendments
to the Rules that ensure prompt resolution of debtors’ re-
quests for turnover under §542(a), especially where debtors’
vehicles are concerned. Congress, too, could offer a statu-
6                   CHICAGO v. FULTON

                   SOTOMAYOR, J., concurring

tory fix, either by ensuring that expedited review is availa-
ble for §542(a) proceedings seeking turnover of a vehicle or
by enacting entirely new statutory mechanisms that re-
quire creditors to return cars to debtors in a timely manner.
  Nothing in today’s opinion forecloses these alternative so-
lutions. With that understanding, I concur.